        Case 4:19-cv-00226 Document 124-1 Filed on 04/17/20 in TXSD Page 1 of 1


Results of Review for Objections and Release/Custody Status
as of 4/17/2020 at approx. 12:00 pm

BookedOnFelony                   YES

Distinct Count of DefendantSPN   Column Labels
                                  NO=Released
                                  No Longer in    YES=In
Row Labels                           Custody     Custody Grand Total
NO OBJECTION                                 138        49       187
OBJECTION                                    625     6729       7354
REVIEW PENDING                                17                  17
Grand Total                                  780     6778       7558


The State communicated "No Objection to Release" for 187 of those booked into Harris County
jail on a felony charge and 138 of those are no longer in custody while 49 remain in custody.
This could indicate they are in queue for release or they have a hold or the court/pretrial has
not yet processed the paperwork for release. The State lodged objections to 7,354 defendants,
many of which have holds. 625 of those to which the State objected were released by the Court
after review (formal or informal hearing). Of the remaining 6,729, the Court may have held a
hearing and continued detention but that data is not reconciled here. Some certainly have been
reviewed by the Courts but we cannot say how many.



This list is more comprehensive than the original 1,470 provided by the Sheriff as DAO has
undertaken a pro‐active review of all jailed pre‐trial detainees. DAO reports the no objections
from this review daily to stakeholders.
